Title: To Thomas Jefferson from William Duane, 16 October 1807
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir,
                            Phila. Octr. 16, 1807
                        
                        I have just received yours of the 14th—and shall attend to the matters noted in it. 
                  I have laid about for
                            you a copy of Jawold’s animadversion by way of Answer to Malthus, in which my side of the question
                            is taken against Malthus with much ability, tho I think he has left a great deal unsaid—
                        The conversations on Chemistry, English Edit. I fear cannot be had—Cumberland I think may—
                        McMahon’s Book and the Elements of Botany I can also get, and shall carry them on with me at the close of
                            the next week.
                        Our Election in the city has been a very ardent one—my friends during my absence at
                            Richmond put me up as Senator for the State—and this brought out the whole Tory progeny—we have had 800 votes more given in than at any former Election in this city, &
                            altho’ there were more votes for me than were ever given for any member of Congress of the same politics, Swanwick, Clay,
                            Jones, or McClenahan—yet they polled 500 a head; no doubt there was enormous fraud, but there was also unprecedented
                            exertion. As is often the case, tho’ I had no knowlege of my own nomination—and was adverse to being Elected—and tho’ to
                            be Elected would have been most ruinous to my personal affairs, the anger and irritation here has been such, that hundreds
                            now blame me as the cause of failure for suffering my name to be run.
                        This singular direction of popular mistake affords me an oppertunity that I have long looked for of making an
                            Effort to retire from politics altogether, and to devote the remainder of my time & capacity to the concerns of my
                            growing family—this I mean to do in such a way as to avoid a false eclat and to still preserve the ability of the Aurora—My son whole competence to the duty has been tried will go on in
                            the same track, and whenever my habits propel me to politics of course I will not restrain my feelings nor my exertions.
                            Should war, or any serious Exigency demand my humble talents, they are as Ever at your command. In the event of peace I
                            must Endeavor by industry to discharge the heavey incumbrances of Debt which I incurred in supporting the cause of my
                            country, which I have but partially discharged for a few years past, and the interest of which alone has been a dead
                            weight upon my industry. I think it due to the Kind and constant goodwill and friendship with which you have honored me so
                            uniformly and so long to state there my feelings and purposes to you, lest misrepresentation should give another hue to
                            my conduct or pursuits when they become Known
                        A person called on me this day stating that an armed British ship had met an American coasting vessel or
                            pilot boat, and after abusing those on board the American vessel delivered a letter for the British Ambassador. This
                            letter he put into my hands under an impression that to have receved
                            it was illegal, and confiding that I would advise him what was best to do. I advised him to forward it to the President
                            which he authorised me to do, and I have accordingly put it under a cover, for you—it goes by the same mail as this—I dont
                            know where Mr Erskine is, but I suppose at Washington. 
                  I am respected Sir, with the utmost respect Yours faithfully
                        
                            Wm Duane
                     
                        
                    